Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2007/0246441; Kim) in view of Fu et al. (US 2009/0256287; Fu), Willson et al. (US 2006/0261518; Willson), and Coomer (US 2004/0126547; Coomer)
	Kim discloses forming display devices. [0096]; Fig. 5. Kim discloses forming a thin film transistor (TFT; Tr) over a base (300). [0064]. After formation of the TFT, a material layer is applied over the TFT which includes a UV curable resin and an adhesion promoter. [0065-66]. 
Kim then subjects the curable material layer to a patterning step with a mold (400). [0072]. Kim’s mold has nano-sized patterns. [0011]. Kim applies UV rays to harden the curable material layer. [0074]. Kim then forms a pixel electrode connected to the drain electrode exposed through the contact hole P formed in the molding step. [0078] 
	Kim discloses the formation of the material layer as shown above. [0067]. Kim does not explicitly disclose that the layer comprises fluorine, and further comprising vinylgroup polysilsesquioxane, benzene trapezoid polysilsesquioxane, or organosilicon vinyl ether.
Fu forms a curable silsesquioxane resin employed in micro and nanolithography. Abs.; [0009-10]. The resin comprises at least one radiation curable group that is UV light curable. [0016]. In some embodiments the silsesquioxane resin includes a fluorine group, [0015], and vinyl groups. Id. See also 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Kim, substitute the material layer composition, and substitute it for the compound comprising fluorine containing vinyl group polysilsesquioxane. Fu discloses that the fluorine containing vinyl group polysilsesquixane provides mechanical stability and suitable adhesion. The composition also has desired tensile strength preventing breaking and deformation. All of these are advantages desired by Kim and suitable for the electronic products of Kim.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.
 
	Kim discloses heating and curing via UV rays but does not explicitly disclose a further heating step after the mold have been removed. 
However, Willson in the same field of imprint lithography, discloses two-step curing of a resin layer that results in the advantage of improved thermal, mechanical, and thermal properties. [0058]. The resin layer comprises UV and heat curable moieties. Id. Willson performs a first curing step while the mold is in place with the resin. Id. Willson then performs a second curing after removing the mold. Id. The first curing step results in a partial cure of the resin, and the second curing fully cures the 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Kim and substitute the one-step curing for a two-step curing. Doing so would result in improvement of properties of the patterned layer, as well as increasing throughput of the process, which is desired for economic reasons. 

Kim disclose the curing of the resin but do not disclose that a partial curing step is performed prior to the imprinting of the layer. 
However, Coomer in the field of electronics discloses that it is known to coat a thermoset resin, partially cure, and followed by imprinting. Abs. Fig. 10. Coomer discloses the use of 0% thermoset plastics, termed A-Stage. [0028]. The A-stage resin is partially cured to prepare it for the imprinting process. [0063]. Partial curing in the range of 40%-80% ensures a well-defined imprint and prevents imprinted features from disappearing or melting away when the tool is removed. [0064]. Curing below 40% can cause the imprinting tool to adhere to the resin. Id.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Kim and partially cure the thermoset resin prior to the imprinting stage. Coomer discloses this prepares the thermoset layer for the imprinting process. The partial cure in the range above 40% also prevents the imprinting tool from adhering to the tool, which is an advantage. This would prevent damage when removing imprinting tool after imprinting and having resin permanently adhered to the tool. Further other advantages flow from Coomer disclosures, such as multilayer deposition, pressure and temperature reductions for fabrication.


Fu discloses that the compound is designed to have the appropriate structure random, ladder, and cage. [0064]. The chemical groups are chosen to provide adequate adhesion while also providing mold release. Id. For instance high surface energy groups such as silanol stick to the substrate permitting the imprinted pattern to adhere to the substrate rather than to the mold. Id.; [0073]. The silicon content provides etch resistance. [0065]. Perfluoroalkyl groups aid in the release of the mold. [0073].
 The determination of optimum or workable ranges of the silicon to achieve adhesion of the layer would have been characterized by routine experimentation. See MPEP 2144.05 IIB
The determination of optimum or workable ranges of the fluorine to achieve desired mold release of the layer would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Kim and optimize the concentration of the fluorine and silicon containing compound to achieve the desired coupling of the base substrate to the curable material layer to obtain an improved display device (e.g. one that does not delaminate during use).
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 


	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable by Kim et al. (Kim), in view of Fu et al. (Fu), Willson et al. (Willson), Coomer (Coomer), and Bae et al. (US 2010/0072483; Bae)

However, Bae in the field of display device teaches that an LCD and OLED have similar configuration. [0005]. LCD include a liquid crystal layer as the electro-optical activation layer while an OLED includes an organic emission layer as the electro-optical activation layer. Id. The displays comprise TFT, gate electrodes, source electrodes, drain electrodes to provide signals to pixel electrodes. [0007]. 
	It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Kim and utilize the method to produce an OLED instead of an LCD because Bae teaches that the structure change is the electro-optical activation layer. It would have been obvious to substitute the electro-optical activation layer while maintaining the other common structures and form the OLED with reasonable expectation of success.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Kim) in view of Fu et al. (Fu), Willson et al. (Willson), Coomer (Coomer), Bae et al. (Bae), and Lin et al. (US 2003/0025446; Lin)
Kim teaches the method as shown above for forming OLED. Kim does not disclose forming the light emitting layer by inkjet printing. However, Lin teaches forming the OLED, via inkjet printing method. [0011]. 

In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ( Kim) in view of Fu et al. (Fu), Willson et al. (Willson), and Coomer (Coomer), Lee et al. (US 2006/0131267; Lee2)
Re Claim 10: Kim discloses the formation of a material layer as shown above. Kim does not explicitly disclose the thickness of the material layer (passivating). 
However, Lee2 in the same field of display devices which utilize passivation layers teaches that the passivation layers comprising contact holes with underlying electrodes have a thickness in the range of 1-8 microns. [0218].
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Kim and select a suitable such as within 1-8 microns because Lee teaches that it is known as a suitable thickness for the passivating layers. The passivating layers are located over electrodes, and comprise holes to form secondary structures that communicate with the electrodes.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Response to Arguments
Applicant's arguments filed April 29, 2021 have been fully considered and are persuasive. Kim did not disclose the curable material layer comprising fluorine. A new rejection is presented over Kim/Fu/Willson/Coomer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712